Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a “homogeneous roadway condition” and an “inhomogeneous roadway condition”. It is unclear what the metes and bounds of these two conditions are. The applicant’s specification alludes to a road friction coefficient, but it is unclear by the claim language whether these conditions are based on a road friction coefficient or some other factor. As it stands, the claim encompasses any number of road conditions such as ice, water, obstacles, elevation, geographic location, etc. and it is unclear where the delineation between “homogeneous” and “inhomogeneous” falls. 
	Claim 1 also recites an “inhomogeneity signal” and an “inhomogeneity signal value”. It is unclear whether the signal and the signal value are intended to be the same element or two distinct elements.
	Claim 1 also recites “the deviation”, but lacks antecedent basis for a deviation. The examiner notes that the preceding limitation recites “comparing”, but there is no prior recitation of a deviation.
	Claims 2-12 are also rejected under U.S.C. 112(b) due to their dependency on claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more under broadest reasonable interpretation.
Claims 1-5, 8, and 9:
101 Analysis – Step 1:
Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A method for determining a roadway condition by means of steering actuators,
	wherein first and second steering actuators are arranged on respective vehicle wheels assigned to a same vehicle axle, the method comprising:
	sensing a measurement variable of the first steering actuator;
	sensing a measurement variable of the second steering actuator;
	comparing the sensed measurement variables of the two steering actuators;
determining an inhomogeneity signal from the deviation between the sensed measurement variables of the two steering actuators, wherein an inhomogeneity signal value within a tolerance range represents a homogeneous roadway condition and an inhomogeneity signal value outside the tolerance range represents an inhomogeneous roadway condition.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “comparing the sensed measurement variables of the two steering actuators…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea(s)”):
A method for determining a roadway condition by means of steering actuators,
	wherein first and second steering actuators are arranged on respective vehicle wheels assigned to a same vehicle axle, the method comprising:
	sensing a measurement variable of the first steering actuator;
	sensing a measurement variable of the second steering actuator;
	comparing the sensed measurement variables of the two steering actuators;
determining an inhomogeneity signal from the deviation between the sensed measurement variables of the two steering actuators, wherein an inhomogeneity signal value within a tolerance range represents a homogeneous roadway condition and an inhomogeneity signal value outside the tolerance range represents an inhomogeneous roadway condition.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “sensing a measurement variable of the [first/second] steering actuator”, the examiner submits that this limitation is insignificant extra-solution activity. In particular, the sensing steps are recited at a high level of generality and amounts to mere pre-solution data gathering, which is a form of insignificant extra-solution activity.
	Additionally, the statement of “by means of steering actuators…” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The steering actuators are recited at a high level of generality and merely automate the steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “sensing…” amount to nothing more than well-understood, routine and conventional data gathering. MPEP 2106.05(d)(II)(i) (disclosing that Receiving or Transmitting data over a network is considered WURC) Generally applying an exception cannot provide an inventive concept. As discussed above, the examiner submits that these limitations are insignificant extra-solution activities.

	Dependent claim(s) 2-5, 8, and 9 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-5, 8, and 9 are not patent eligible under the same rationale as provided for in the rejection of claim 1.

Claim 10
101 Analysis – Step 1:
Claim 10 is directed to a vehicle (i.e., a machine). Therefore, claim 10 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Claim 10 includes limitations that recite an abstract idea (emphasized below). Claim 10 recites:
	A vehicle having at least two vehicle wheels which are arranged on a same axle,
	wherein a steering actuator is arranged on each of the two vehicle wheels,
	and having a control unit which is coupled to the steering actuators,
	wherein the control unit is programmed to carry out a method for determining a roadway condition according to claim 1.
	[A method for determining a roadway condition by means of steering actuators,
	wherein first and second steering actuators are arranged on respective vehicle wheels assigned to a same vehicle axle, the method comprising:
	sensing a measurement variable of the first steering actuator;
	sensing a measurement variable of the second steering actuator;
	comparing the sensed measurement variables of the two steering actuators;
determining an inhomogeneity signal from the deviation between the sensed measurement variables of the two steering actuators, wherein an inhomogeneity signal value within a tolerance range represents a homogeneous roadway condition and an inhomogeneity signal value outside the tolerance range represents an inhomogeneous roadway condition.]
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “comparing the sensed measurement variables of the two steering actuators…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea(s)”):
	A vehicle having at least two vehicle wheels which are arranged on a same axle,
	wherein a steering actuator is arranged on each of the two vehicle wheels,
	and having a control unit which is coupled to the steering actuators,
	wherein the control unit is programmed to carry out a method for determining a roadway condition according to claim 1.
	[A method for determining a roadway condition by means of steering actuators,
	wherein first and second steering actuators are arranged on respective vehicle wheels assigned to a same vehicle axle, the method comprising:
	sensing a measurement variable of the first steering actuator;
	sensing a measurement variable of the second steering actuator;
	comparing the sensed measurement variables of the two steering actuators;
determining an inhomogeneity signal from the deviation between the sensed measurement variables of the two steering actuators, wherein an inhomogeneity signal value within a tolerance range represents a homogeneous roadway condition and an inhomogeneity signal value outside the tolerance range represents an inhomogeneous roadway condition.]
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “sensing a measurement variable of the [first/second] steering actuator”, the examiner submits that this limitation is insignificant extra-solution activity. In particular, the sensing steps are recited at a high level of generality and amounts to mere pre-solution data gathering, which is a form of insignificant extra-solution activity.
	Additionally, the statements of “a vehicle having at least two wheels…”, “having a control unit…”, and “by means of steering actuators…” merely describe how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle, control unit, and steering actuators are recited at a high level of generality and merely automate the steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “sensing…” amount to nothing more than well-understood, routine and conventional data gathering. MPEP 2106.05(d)(II)(i) (disclosing that Receiving or Transmitting data over a network is considered WURC) Generally applying an exception cannot provide an inventive concept. As discussed above, the examiner submits that these limitations are insignificant extra-solution activities.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-6, 8-10, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mack et al. US 20110251759 A1 (hereinafter Mack).

1.	A method for determining a roadway condition ([0011] “A method for determining a roadway coefficient of friction for a vehicle…”) by means of steering actuators ([0036] The first and second tire steering devices 2, 4 respectively have a first and a second electromotor 9, 10.”),
	wherein first and second steering actuators are arranged on respective vehicle wheels assigned to a same vehicle axle ([0036] The electric motors 9, 10 are respectively coupled to the first and second tires 3, 5…” See tires 3, 5 in Fig. 1), the method comprising:
	sensing a measurement variable of the first steering actuator ([0043] “The necessary force to set the steering angle α1, α2 can be determined indirectly from the determined power drain of one of the electric motors 9, 10.”);
	sensing a measurement variable of the second steering actuator ([0043] “The necessary force to set the steering angle α1, α2 can be determined indirectly from the determined power drain of one of the electric motors 9, 10.”);
	comparing the sensed measurement variables of the two steering actuators ([0044] “The roadway coefficient of friction which is determined at a tire 3, 5 is compared with the roadway coefficient of friction which is determined at the other tire 3, 5.”);
	determining an inhomogeneity signal from the deviation between the sensed measurement variables of the two steering actuators, wherein an inhomogeneity signal value within a tolerance range represents a homogeneous roadway condition and an inhomogeneity signal value outside the tolerance range represents an inhomogeneous roadway condition. ([0044] “If the values of the roadway coefficient of friction then differ too much from one another, the measurement can, for example, be repeated.” Examiner notes that the values “differ[ing] too much” is a tolerance range. Differing less than “too much” is a homogenous roadway condition, and differing more than “too much” is an inhomogeneous roadway condition.)

2.	The method according to claim 1, wherein the first and second steering actuators each comprises
	an electric motor ([0015] “…the first and second tire steering devices each have an electric motor…”) and a mechanical transmission element ([0018] “…a ball screw for converting rotational movements of the respective electric motor into translational movements.”), and wherein the measurement variable is sensed on the electric motor. ([0016] “…a current measuring device for measuring electric current which is present at the respective electric motor.”)

3.	The method according to claim 1, wherein the measurement variable is sensed as an actuating torque or an electrical current. ([0016] “…a current measuring device for measuring electric current which is present at the respective electric motor.”)

4.	The method according to claim 1, wherein the measurement variable is determined by means of a measuring device associated with the steering actuator. ([0016] “…a current measuring device for measuring electric current which is present at the respective electric motor.”)

5.	The method according to claim 2, wherein the electric motor of the steering actuator is connected to a control unit. ([0040] “…steering devices 2, 4 are activated by the control device 16…”)

6.	The method according to claim 1, further comprising using the determined inhomogeneity signal in a vehicle control system to stabilize the vehicle wheels and thus a vehicle. ([0048] “FIG. 3 shows a further alternative operating state of the device 1. Here, the first predetermined steering angle… and the second predetermined steering angle… have an identical steering angle absolute value but the first and second tires 3, 5 are positioned in opposing steering angle directions. This provides the advantage that a possible movement of the vehicle as a result of the opposed positioning of the tires 3, 5 is compensated for. For example, this prevents fishtailing of the rear part of the vehicle and thereby increases the driving comfort for the vehicle driver.”)

8.	The method according to claim 1, wherein the method is used in a wheel-selective vehicle steering system. ([0018] “According to a further preferred embodiment, the first and second steering devices for setting the first and second predetermined steering angles each have a ball screw for converting rotational movements of the respective electric motor into translational movements.”)

9.	The method according to claim 8, wherein the wheel-selective vehicle steering system is a steer-by-wire system. ([0019] “…the first and second tire steering devices are each embodied as components of an electro-mechanical axle steering system…”)

10.	A vehicle having at least two vehicle wheels which are arranged on a same axle (Fig. 1 shows a vehicle with at least two wheels on a same axle.),
	wherein a steering actuator is arranged on each of the two vehicle wheels ([0036] The electric motors 9, 10 are respectively coupled to the first and second tires 3, 5…” See tires 3, 5 in Fig. 1),
	and having a control unit which is coupled to the steering actuators ([0040] “…steering devices 2, 4 are activated by the control device 16…”),
	wherein the control unit is programmed to carry out a method for determining a roadway condition according to claim 1. (Mack includes, as discussed above, the method of claim 1.)

12.	The method according to claim 6,
	wherein the determined inhomogeneity signal is used to determine a target steering intervention, wherein the target steering intervention is impressed upon at least one of the vehicle wheels by the vehicle control system. ([0048] “FIG. 3 shows a further alternative operating state of the device 1. Here, the first predetermined steering angle… and the second predetermined steering angle… have an identical steering angle absolute value but the first and second tires 3, 5 are positioned in opposing steering angle directions. This provides the advantage that a possible movement of the vehicle as a result of the opposed positioning of the tires 3, 5 is compensated for. For example, this prevents fishtailing of the rear part of the vehicle and thereby increases the driving comfort for the vehicle driver.”)

13.	A vehicle ([0010] “…a vehicle…”) comprising:
	first and second wheels (Fig. 1 shows at two wheels);
	first and second steering actuators configured to steer the first and second wheels respectively ([0036] The electric motors 9, 10 are respectively coupled to the first and second tires 3, 5…”);
	and a vehicle control system ([0040] “…steering devices 2, 4 are activated by the control device 16…”) configured to
	sense a measurement variable on each of the first and second actuators ([0016] “…a current measuring device for measuring electric current which is present at the respective electric motor.”),
	compare the measurement variables ([0044] “If the values of the roadway coefficient of friction then differ too much from one another, the measurement can, for example, be repeated.”),
	and apply a stabilizing action to at least one of the two wheels in response to a difference between the measurement variables. ([0048] “FIG. 3 shows a further alternative operating state of the device 1. Here, the first predetermined steering angle… and the second predetermined steering angle… have an identical steering angle absolute value but the first and second tires 3, 5 are positioned in opposing steering angle directions. This provides the advantage that a possible movement of the vehicle as a result of the opposed positioning of the tires 3, 5 is compensated for. For example, this prevents fishtailing of the rear part of the vehicle and thereby increases the driving comfort for the vehicle driver.”)

14.	The vehicle of claim 13, wherein the measurement variable is a steering torque. ([0043] “The necessary force to set the steering angle α1, α2 can be determined indirectly from the determined power drain of one of the electric motors 9, 10.”)

15.	The vehicle of claim 13, wherein the measurement variable is an electric current. ([0016] “…a current measuring device for measuring electric current which is present at the respective electric motor.”)


18.	The vehicle of claim 13, wherein the stabilizing action is a steering torque. ([0048] “FIG. 3 shows a further alternative operating state of the device 1. Here, the first predetermined steering angle… and the second predetermined steering angle… have an identical steering angle absolute value but the first and second tires 3, 5 are positioned in opposing steering angle directions. This provides the advantage that a possible movement of the vehicle as a result of the opposed positioning of the tires 3, 5 is compensated for. For example, this prevents fishtailing of the rear part of the vehicle and thereby increases the driving comfort for the vehicle driver.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Artieda et al. US 9889844 B2 (hereinafter Artieda).

7.	The method according to claim 6,
	wherein the determined inhomogeneity signal is used to determine a target drive torque ((column 8, lines 64-66) “…the driveline controller 28 distributes torque to the wheels depending on a number of factors, including, for example, wheel slip, mu…”),
	wherein the target drive torque is impressed upon at least one of the vehicle wheels by the vehicle control system. ((column 8, lines 64-66) “…the driveline controller 28 distributes torque to the wheels depending on a number of factors, including, for example, wheel slip, mu…”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Mack by adding the distributed torque to the wheels depending of wheel slip and mu as disclosed by Artieda in order to enhance vehicle control by providing torque to each wheel as called for by the amount of friction between the road and a wheel.

11.	The method according to claim 6,
	wherein the determined inhomogeneity signal is used to determine a braking torque, wherein the braking torque is impressed upon at least one of the vehicle wheels by the vehicle control system. ((column 7, lines 1-5) Countermeasures may also include adjusting the magnitude of an intervention of the vehicle control system, including, for example, increasing or decreasing braking forces applied during automatic braking.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Mack by adding the braking countermeasure as disclosed by Artieda in order to enhance vehicle control.

16.	The vehicle of claim 13, wherein the stabilizing action is a drive torque. ((column 8, lines 64-66) “…the driveline controller 28 distributes torque to the wheels depending on a number of factors, including, for example, wheel slip, mu…”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Mack by adding the distributed torque to the wheels depending of wheel slip and mu as disclosed by Artieda in order to enhance vehicle control by providing torque to each wheel as called for by the amount of friction between the road and a wheel.

17. 	The vehicle of claim 13, wherein the stabilizing action is a braking torque. ((column 7, lines 1-5) Countermeasures may also include adjusting the magnitude of an intervention of the vehicle control system, including, for example, increasing or decreasing braking forces applied during automatic braking.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Mack by adding the braking countermeasure as disclosed by Artieda in order to enhance vehicle control.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664